DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 04/17/2020.  
The claims 3-7, 9-20, 22-29, 32-36, 38-49 and 54-58 have been canceled by the Applicant. 

Response to Arguments

Applicant's arguments/remarks filed on 04/17/2020 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, 21, 30-31, 37 and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over by SAMSUNG, "Enhancement of LCP for Supporting Multiple Numerologies in NR",  3GPP TSG RAN WG2 R2-166469 , hereafter “Samsung” in view of Kim et al. (U.S. Pub. 20170303215). 

Regarding claim 1 Samsung discloses a method for data transmission, comprising:
receiving, by a terminal device see section 3 “Figure 3” illustrates the UE receiving an UL grant from the base station 5g-NB, N pieces of uplink authorization information sent by a network device, the N pieces of uplink authorization information being used to indicate N uplink resources section 1 “we consider the case where several slices share common radio resources for higher radio resource utilization. Moreover, we assume that each (or some) of the slices uses different numerologies, for example, slices S1 and S2 use numerologies N1 and N2, respectively. On the basis of such a scenario, we focus on a UL scheduling issue, that is, how a UE that currently has UL traffic of different slices”, any two uplink resources among the N uplink resources being at least partially overlapped section 1 “several slices share common radio resources” given that S1 and S2 share radio resources of time-frequency domain this is equivalent to at least partial overlap in uplink resources, the values of at least one attribute respectively corresponding to the any two uplink resources among the N uplink resources being different, and N being a positive integer greater than 1 section 3 “Figure 3” illustrates that data of different services (service type B and type C) indicate different priority processes in each uplink grant information which equivalent to the terminal device receiving N uplink grant information sent by the network device, any two uplink resources in N uplink resources have different attribute values”; and 
processing, by the terminal device, the N pieces of uplink authorization information according to priorities of the at least one attribute respectively corresponding to the N uplink resources indicated by the N pieces of uplink authorization information section 3 “Figure 3 illustrates when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the highest priority may depend on the numerology of the allocated UL resource, the first processing method, the Logical Channel Prioritization process of NR supports priority division of different services for a specific basic parameter, that is logical channel priority on the basis of the basic parameter implemented by RRC and UL scheduling on the basis of different priorities”.
Samsung does not specifically disclose the at least one attribute being a Semi-Persistent Scheduling (SPS) configuration. However, Kim teach, para. 649 “in the aspect of the attributes of a subframe, it may be defined such that previously statically allocated resource (e.g., a semi-static resource configuration, or SPS) may be defined to have priority higher than randomly allocated resource (dynamic resource allocation by PDCCH or EPDCCH)”
Samsung and Kim are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in the system of Samsung so the system can prioritize multiple services based on the  semi-persistence scheduling configuration. The motivation for doing so would have been to improve the performance of the current services based on the established priority.
Regarding claim 2 Samsung discloses wherein the at least one attribute respectively corresponding to the N uplink resources comprises and only comprises a first attribute section 2 “The UE only puts the UL traffic of S1 into the allocated resource with N1”. For a dedicated radio resource used by a slice using only N1 it could receive any configuration information indicating only one parameter to be considered, 
the values of the first attribute respectively corresponding to at least two uplink resources among the N uplink resources are different section 2 “The slices, S1 and S2, mainly use different numerologies, N1 and N2, respectively. This does not preclude that S1 (S2) can be transmitted on N2 (N1)”, 
the priorities of the at least one attribute respectively corresponding to the N uplink resources are priorities of the values of the first attribute respectively corresponding to the N uplink resources section 3 “when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant”, and 
processing, by the terminal device, the N pieces of uplink authorization information according to the priorities of the at least one attribute respectively corresponding to the N uplink resources comprises: processing, by the terminal device, the N pieces of uplink authorization information according to the priorities of the values of the first attribute respectively corresponding to the N uplink resources section 3 “when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the highest priority may depend on the numerology of the allocated UL resource”.  
Regarding claim 8 Samsung discloses wherein processing, by the terminal device, the N pieces of uplink authorization information according to the priorities of the values of the first attribute respectively corresponding to the N uplink resources comprises:  -3- 133861-8064.US01/147932367.1Application Number: Not Yet AssignedDocket No. 133861-8064.US01 
Preliminary Amendment determining, by the terminal device, O pieces of uplink authorization information from the N pieces of uplink authorization information according to the priorities of the values of the first attribute respectively corresponding to the N uplink resources, O being a positive integer, and O being smaller than N; and sending, by the terminal device, uplink data to the network device according to the O pieces of uplink authorization information section 3 “The UE has a default priority among services. In addition, when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant. Note that the service with the highest priority may depend on the numerology of the allocated UL resource”.  Figure 3 illustrates how the UE has a predetermined established priority for its services and the base station can dynamically change it by indicating one service having the highest priority and it also might depend on the numerology of the allocated resource. 
Regarding claim 21 Samsung discloses wherein the method further comprises: 
receiving, by the terminal device, the priorities of the at least one attribute respectively corresponding to the multiple uplink resources sent by the network device section 3 “when allocating UL grant, the eNB indicates the service that has the highest priority for this UL grant”, see “Figure 3”.  
Claim 30 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 31 the limitations of claim 31 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 37 the limitations of claim 37, are rejected in the same manner as analyzed above with respect to claim 8.
Regarding claim 50 the limitations of claim 50 are rejected in the same manner as analyzed above with respect to claim 21.
Regarding claim 51 Samsung wherein the priorities of the at least one attribute respectively corresponding to the multiple uplink resources are carried in Radio Resource Control (RRC) signaling section 2 “The LCP procedure in NR supports prioritization among different services for a specific numerology. In other words, numerology-specific logical channel priorities are defined by RRC” .  
Regarding claim 52 Samsung wherein the priorities of the at least one attribute respectively corresponding to the multiple uplink resources are carried in Media Access Control (MAC) signaling section 2 “The MAC entity shall allocate resources to the logical channels”.  
Regarding claim 53 Samsung wherein the priorities of the at least one attribute respectively corresponding to the multiple uplink resources are carried in Downlink Control information (DCI) signaling section 1 “On the basis of such a scenario, we focus on a UL scheduling issue, that is, how a UE that currently has UL traffic of different slices in its buffer performs transmission. Note that the same issue exists in DL but highly depends on implementation”, section 2 “A slot can contain all downlink, all uplink, or {at least one downlink part and at least one uplink part”, Depending on the implementation the allocation of at least one parameter of the uplink resources could be indicated by the eNB on a DCI. e.g. PDCCH with DCI format 0, signal the priority of the uplink resource assignment. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quan et al. (EP. Pub. 3038398), which disclose semi-persistent scheduling method and user equipment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471